DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linkage structures, strings, elastic structure, etc. disclosed in claim 9 must be shown or the features canceled from the claim.  No new matter should be entered.
The elements are shown in the simplified block diagram of Figure 5, but details are not shown which allow for the understanding of the connection of the elements of claim 9 to the keys and sensors of preceding claim 1. More regarding this will be discussed in the 35 USC 112 rejection below. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification

The disclosure is objected to because of the following informalities:
In paragraph [0054], line 6, reference number 172 is used to reference storage, and in line 8, it is used to reference an operating system (as denoted in Figure 1-C). Later in the Specification, number 192 is used to reference the storage. Please provide consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As disclosed above, the elements of claim 9 are not clearly shown in the Drawings, such that a clear understanding of what the Applicant deems as these structures is lacking. Further, it is unclear how the structure and operation of these elements correlates to the sensors of preceding claim 1. It is recited that the linkage structures are coupled to the plurality of keys (not shown in Drawings), but is unclear what the strings and muting unit are coupled to. Still further, it is unclear how the claimed first position relates to the positon of the first and second groups. Please Clarify. 
Claim 10 recites the limitation "the screen" in the last line.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a screen.
Claims 11-17 depend from and therefore include the rejected limitation of claim 10.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to McPherson et al. (US 2014/0083281).
In terms of claim 1, McPherson et al. teaches a system (99) comprising a keyboard including a plurality of keys (50, 70), a plurality of sensors (52, 72) connected to the plurality of keys, a screen (123), at least one processor (102, 112, 120) and a non-transitory computer readable medium comprising instructions (see paragraph [0071]), the instructions when executed, cause the system to divide the plurality of sensors, and corresponding keys, into a first group (100) and second group (110), receive, by controller (102), a first sensor signal from the first group  and receive, by controller (112), a second sensor signal from the second group, generate parameters (i.e. octave , pitch class, positon, etc.) for both the first and second groups, generate sound control signals for the first and second group, and output said signals through the audio output (121), generate visual information related to the first and second sensor signals (see paragraph [0063]), and display said visual information on the screen (123). (See Figure 2 and paragraphs [0007]-[0010], [0035]-[0040], [0048], [0049], [0051], [0053], [0056], [0057], [0061], [0064] and [0071]).
As for claims 2-4, McPherson et al. teaches the ability to generate timbres in correlation with the sound control signals (see paragraphs [0056], [0057] and [0061]), 
As for claim 5, McPherson et al. teaches a peripheral device (121) configured to generate a sound based on the first and second sound control signals (see Figure 2 and paragraphs [0038] and [0048]).
As for claims 7 and 8, McPherson et al. teaches the ability to us a plurality of touch sensor types (see paragraph [0036]), some of which collect pressure information (see claim 28), such that the sensor signals include pressure information (see claim 28) and motion information (i.e. key and finger motion/movement, see references cited above).
In terms of claims 10-14, 16 and 17, McPherson et al. teaches the method of using the system of claims 1-5, 7 and 8 (please see the discussion and references cited above).
In terms of claims 18-20, McPherson et al. teaches the method of using the system as seen in claims 1-4 above, wherein the first and second groups discussed above are octave ranges (see Figure 2 and paragraph [0048]) and the first and second sensor signals relate to the claimed first and second inputs. (See discussion and references cited above).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson et al. in view of that which would have been obvious to one of ordinary skill in the art.
McPherson et al. teaches all the above claimed elements of preceding claims 1 and 10, including the use of multiple speakers (see paragraph [0048]), but fails to explicitly teach a separate peripheral device, or speaker for each sound control signal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple speakers, one for each signal, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Allowable Subject Matter

Claim 9 is believed to be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Once a better understanding of what the Applicant deems as their invention is received, a further search and consideration of the prior art will be conducted. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        6/25/2021